Affirmed and Memorandum Opinion filed September 30, 2004








Affirmed and Memorandum Opinion filed September 30,
2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00307-CR
NO.
14-04-00308-CR
NO. 14-04-00309-CR
____________
 
PATRICK O=NEAL JONES, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 174th District
Court 
Harris County,
Texas
Trial Court Cause Nos. 904,825,
954,696, & 954,697
 

 
M E M O R A N D U M   O P I N I O N
Appellant entered a plea of guilty to the offense of
possession of a firearm in trial court cause number 904,825.  On September 16, 2002, the trial court
deferred a finding of guilt and placed appellant on community supervision for
five years.  The State subsequently moved
to adjudicate appellant=s guilt, alleging violations of the terms and conditions of
his community supervision.  Appellant was
then indicted for aggravated sexual assault and aggravated assault in trial
court cause numbers 954,696 and 954,697.




After a trial to the court, appellant was convicted of the
offenses of possession of a firearm, aggravated sexual assault, and aggravated
assault.  On March 15, 2004, the court
sentenced appellant to confinement for twenty years in the Institutional
Division of the Texas Department of Criminal Justice in each case, with the
sentences to be served concurrently. 
Appellant filed a timely, written notice of appeal in each case.
Appellant=s appointed counsel filed a brief in each case in which he
concludes the appeals are wholly frivolous and without merit.  The briefs meet the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), presenting a
professional evaluation of the records demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim. App. 1978).
Copies of counsel=s briefs were delivered to
appellant.  Appellant was advised of the
right to examine the appellate records and file a pro se response in each
case.  See Stafford v. State, 813
S.W.2d 503, 510 (Tex. Crim. App. 1991). 
As of this date, more than thirty days have elapsed and no pro se
response has been filed.
We have carefully reviewed the records and counsel=s briefs and agree the appeals are
wholly frivolous and without merit. 
Further, we find no reversible error in the records.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed September 30, 2004.
Panel consists of Chief Justice
Hedges and Justices Fowler and Seymore. 
Do Not Publish C Tex. R. App. P. 47.2(b).